DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on February 2, 2022. Claims 1, 8 and 15 have been amended, claims 2 and 16 have been canceled, and claims 21-22 have been added.  
Currently claims 1, 3-15 and 17-20 are pending with claims 1, 3-8 and 15, 17-22 under consideration for examination and claims 9-14 being withdrawn as being directed to non-elected invention. Claims 1 and 15 are independent.  


Response to Amendments
Applicant’s amendments to claims 1, 8 and 15 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1, 3-8 and 15, 17-22 has been maintained. 





Response to Arguments
Applicant’s arguments filed on February 2, 2022 have been considered but they are not persuasive.
 In the Remarks on page 9, Applicant’s argument with the 35 U.S.C. § 101 rejection that the amended claim as a whole integrates the alleged mental process into a practical application. For example, the amended claim recites a specific manner of causing device to output a list of notifications including a selectable user interface element that, when selected, causes a computing system to take action with respect to a first application.
In response to Applicant’s arguments, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. Here, claim 1 recites the additional elements of “a computer system”, and “a first client device”. The Specification discloses these additional elements at a high level of generality including at least one processor and at least one computer-readable medium (see Spec ¶ 5), which are no more than generic computer components that invoked as tools to perform generic computer functions (e.g., receiving, sending, storing, displaying). Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements for “receiving and sending data to the client devices” do not include particular technological implementations for performing these functions. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application). Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application.



In the Remarks on page 11, Applicant argues that the references do not teach or suggest causing a device to output a list of notifications having the features recited in claim 1.
In response to Applicant’s arguments, the Examiner respectfully disagrees.  Vibhor discloses one or more computing devices of the information management system output an alert escalation interface 800; The alert escalation interface 800 can include several windows such as events for escalation window 802; The events for escalation window 802 enables a system administrator or other user to select (selectable) from one or more events related to an information management system 100, 300. Based on the selection of events from the events for escalation windows 802, a computing device can be configured to alert or notify one or more points of contact of equipment failures, job or task failures, performance changes, or the like (see ¶ 94-96). Thus, when an event is selected, it causes a client device to perform an action.
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Vibhor teaches the limitations in the form of Applicant claimed.

  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8 and 15, 17-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1, 3-8 and 21 are directed to a method for determining a first client device to which a task is to be provided, which falls within the statutory category of a process; and claims 15, 17-20 and 22 are directed to a system comprising a processor and at least one computer-readable medium, which falls within the statutory category of a machine. Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, claim 1 recites limitations of “determining, based at least in part on a first characteristic of the first data, a first client device to which a first indication of the first task is to be provided”, and dependent claims 3-10 and 21 recite limitations of “determining that the first data is a message sent via a messaging application, determining the first characteristic by determining a recipient of the message, determining [] at least one additional characteristic of the first task, determining at least a second characteristic of the first task, and translating at least one of the first data or the second data into a different format”. The limitations, as drafted, are directed to processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components for performing generic computer functions of “receiving at least first data from a first application and second data from a second application, sending the first indication, the first indication having a same format as a second indication of the second task sent to the first client device or a second client device, the same format providing a uniform presentation of information relating to the first and second task, and causing the first client device to output (display, print)…, modifying (updating) a stored indication of the second characteristic, storing third data representing login credentials associated with the first client device, sending the third data, and receiving the first data from the first application”. That is, other than reciting “by a computing system” and “a first client device” for receiving first and second data, sending the indication to the first client device, outputting a list of notifications, and storing data, nothing in the claim element precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion), or by a human using a pen and paper. For example, the claims encompasses a person manually determining which client device the task to be provided, the concept falls within the “mental processes” grouping. See Under the 2019 Revised Guidance, 84 Fed. Reg. 52.  The mere nominal recitation of generic computer components do not take the claims out of the mental processes group. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “a computer system”, and “a first client device”. The Specification discloses these additional elements at a high level of generality including at least one processor and at least one computer-readable medium (see Spec ¶ 5), which are no more than generic computer components that invoked as tools to perform generic computer functions (e.g., receiving, sending, storing, displaying). Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements for “receiving and sending data to the client devices” do not include particular technological implementations for performing these functions. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application). Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “a computer system” and “a first client device”. The additional elements disclosed in the Specification are recited at a high level of generality, which are no more than generic computer components that invoked as tools to automate and/or implement the abstract idea. At best, the computing system may perform the steps of receiving data and sending data relating to a first task and second task to the first or second client devices. However, the function of receiving and sending (transmitting) has been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc, v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739 (Fed. Cir. 2016)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claims reflect an improvements to the functioning of a computer itself, or another technology or technical field other than the purpose of business services or function; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claims 1, 3-8 and 21 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims system claims–15, 17-20 and 22 parallel claims 1, 3-8 and 21 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vibhor et al., (US 2019/0073254, hereinafter: Vibhor), and in view of Cruse (US 7349761 B1). 
Regarding claim 1, Vibhor discloses a method, comprising: 
receiving, by a computing system, at least first data from a first application and second data from a second application, wherein the first data has a first format and is indicative of a first task, and the second data has a second format, different from the first format, and is indicative of a second task (see Fig. 2, # 202; ¶ 56, ¶ 156-158, ¶ 170, ¶ 216, and claim 1: the information management system receiving tasks from different client computing device); 
determining, based at least in part on a first characteristic of the first data, a first client device to which a first indication of the first task is to be provided (see Fig. 7, # 704-708; ¶ 49-52, ¶ 89-91, ¶ 101, ¶ 302 and claims 2-5); and 
sending, to the first client device, the first indication and a second indication of the second task, the first indication and the second indication having a same format providing a uniform presentation of information relating to the first and second tasks (see Fig. 2, # 208; ¶ 24, ¶ 47, ¶ 59-60, ¶ 73, ¶ 337-338), and
causing the first client device to output a list of notifications including at least a first notification including the first indication and a second notification including the second indication, wherein at least the first notification includes at least one selectable user interface element that, when selected, causes the computing system to take an action with respect to the first application (see Fig. 8; ¶ 28, ¶ 69, ¶ 88, ¶ 94-96, ¶ 156-157, ¶ 225 and ¶ 370, ¶ 103-104).

Vibhor discloses storing a representation of primary data object or metadata differently than the original format (e.g., a compressed, encrypted, deduplicated, or other modified format) (see ¶ 184).
Vibhor does not explicitly disclose the following limitation; however, Cruse in an analogous art for distributed facility management discloses
providing a uniform presentation of information relating to the first and second tasks (see col. 2, lines 12-20: providing a common presentation in management interface for all of the devices, and translation such data into a single format and providing the data to an end user in a uniform presentation form).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vibhor to include teaching of Cruse in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data presentation, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Vibhor discloses a computing system comprising at least one processor and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the computing system to: 
receive, by a computing system, at least first data from a first application and second data from a second application, wherein the first data has a first format and is indicative of a first task, and the second data has a second format, different from the first format, and is indicative of a second task (see Fig. 2, # 202; ¶ 56, ¶ 156-158, ¶ 170, ¶ 216, and claim 1: the information management system receiving tasks from different client computing device);
determine, based at least in part on a first characteristic of the first data, a first client device to which a first indication of the first task is to be provided (see Fig. 7, # 704-708; ¶ 49-52, ¶ 89-91, ¶ 101, ¶ 302 and claims 2-5); and 
send, to the first client device, the first indication and a second indication of the second task, the first indication and the second indication having a same format providing a uniform presentation of information relating to the first and second tasks (see Fig. 2, # 208; ¶ 24, ¶ 47, ¶ 59-60, ¶ 73, ¶ 337-338), and
cause the first client device to output a list of notifications including at least a first notification including the first indication and a second notification including the second indication, wherein at least the first notification includes at least one selectable user interface element that, when selected, causes the computing system to take an action with respect to the first application (see Fig. 8; ¶ 28, ¶ 69, ¶ 88, ¶ 94-96, ¶ 156-157, ¶ 225 and ¶ 370, ¶ 103-104).  

Vibhor discloses storing a representation of primary data object or metadata differently than the original format (e.g., a compressed, encrypted, deduplicated, or other modified format) (see ¶ 184).
Vibhor does not explicitly disclose the following limitation; however, Cruse in an analogous art for distributed facility management discloses
the same format providing a uniform presentation of information relating to the first and second tasks (see col. 2, lines 12-20: providing a common presentation in management interface for all of the devices, and translation such data into a single format and providing the data to an end user in a uniform presentation form).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vibhor to include teaching of Cruse in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data presentation, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 3 and 17, Vibhor discloses the method/system, further comprising: 
determining that the first data is a message sent via a messaging application (see ¶ 80, ¶ 92, ¶ 96: e.g., Facebook, Twitter); and 
determining the first characteristic by determining a recipient of the message, the recipient being a first individual associated with the first client device (see ¶ 25, ¶ 82, ¶ 158).  
Regarding claims 4 and 18, Vibhor discloses the method/system, further comprising: 
determining, by the computing system and based at least in part on information not received from the first application, at least one additional characteristic of the first task (see ¶ 72, ¶ 216, ¶ 241).  
Regarding claims 5 and 19, Vibhor discloses the method/system, further comprising: 
determining at least a second characteristic of the first task (see ¶ 56, ¶ 213, ¶ 293); and 
causing the first client device to output a third indication of the second characteristic with the first indication (see ¶ 28, ¶ 72, ¶ 81, ¶ 145).  
Regarding claims 6 and 20, Vibhor discloses the method/system, further comprising: 
determining at least a second characteristic of the first task (see ¶ 49, ¶ 291); 
causing the first client device to output a third indication of the second characteristic with the first indication (see ¶ 68, ¶ 158, ¶ 356); 
receiving, from the first client device, a response to the first indication, the response indicating a request to modify the second characteristic of the first task (see ¶ 46, ¶ 50, ¶ 84, ¶ 88, ¶ 95, ¶ 157); and 
modifying, by the computing system, a stored indication of the second characteristic (see ¶ 158, ¶ 172, ¶ 247).  
Regarding claim 7, Vibhor discloses the method of claim 1, further comprising: 
receiving, from the first client device, a response to the first indication (see ¶ 361 and claim 7); and 
activating, based on the response, a microapp, wherein the microapp performs at least one action in accordance with the response (see ¶ 46, ¶ 193-194 and claim 18).  
Regarding claim 8, Vibhor discloses the method of claim 1, further comprising: 
storing third data representing login credentials associated with the first client device, wherein the login credentials correspond to one or more of a first individual associated with the first client device or an organization with which the first individual is affiliated (see ¶ 84, ¶ 93, ¶ 302); 
sending the third data to the first application (see ¶ 24-25, ¶ 60, ¶ 73, ¶ 78, ¶ 337 and claim 6); and 
receiving the first data from the first application subject to the first application validating the second data (see ¶ 46, ¶ 56, ¶ 61, ¶ 78, ¶ 81).  

Regarding claims 21 and 22, Vibhor discloses the method/system, further comprising:
translating at least one of the first data or the second data into a different format so that the first data and the second data are in a common data format (see ¶ 152, ¶ 170-174, ¶ 247, ¶ 275). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Paepe et al., (US 2015/0142503) discloses a desktop workflow management for performing and generating global task list of tasks according to respective individual task list sort criteria.
Haas et al., (US 2017/0061341) discloses a workflow management system for assigning item classification to price list and calculating crowd worker score for each of a plurality of crowd workers based on their quality and speed scores.
“Workflow Management for enterprise transformation”, by Caverlee et al., College of Computing, Georgia Institute of Technology. Information Knowledge System Management 6 (2007) 61-80. 2007. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624